 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Edward Lee Jones, Jr.,                           No. CV-19-08055-PCT-MTL (JZB)
10                   Plaintiff,                        ORDER
11    v.
12    R. Davis, et al.,
13                   Defendants.
14
15          Pending before the Court are two Motions: (1) Plaintiff’s Motion to Extend the
16   Written Discovery Deadlines (doc. 26); and (2) Plaintiff’s Motion for to File an Amended
17   Complaint (doc. 28). The Court will grant both motions.
18   I.     Background.
19          On February 21, 2019, Plaintiff Edward Lee Jones, Jr. filed a Motion for Leave to
20   File Excess Pages (doc. 1), as well as a proposed Prisoner Civil Rights Complaint (doc 10).
21   On April 16, 2019, the Court issued a Screening Order (doc. 9) dismissing Counts One
22   through Seven of Plaintiff’s Complaint, dismissing defendants Davis, Tyler, and Nord, and
23   requiring an answer as to Count Seven from defendant Rydgren. On April 25, 2019,
24   Plaintiff filed a Motion for Reconsideration of the Court’s Screening Order (doc. 12),
25   which this Court denied on June 25, 2019 (doc. 15). On July 3, 2019, Defendant Rydgren
26   filed his Answer to Plaintiff’s Complaint. (Doc. 16.)
27          On October 3, 2019, Plaintiff filed an Amended Complaint (doc. 20) on his own
28   initiative. On October 17, 2019, Defendant Rydgren filed an Objection to Plaintiff’s
 1   Amended Complaint (doc. 21) asserting the filing was improper as Plaintiff had not sought
 2   the Court’s leave to file an Amended Complaint and the window to freely amend the
 3   Complaint under the Federal Rules of Civil Procedure had expired. (Id.) On November 25,
 4   2019, Plaintiff filed a Motion for Emergency Injunction against the Arizona Department
 5   of Corrections (doc. 24). On December 5, 2019, Defendant Rydgren filed a Response (doc.
 6   25) to Plaintiff’s Motion for Emergency Injunction. On January 15, 2020, the Court issued
 7   an Order (doc. 27) denying Plaintiff’s Motion for Emergency Injunction and striking
 8   Plaintiff’s Amended Complaint from the record, as the Amended Complaint failed to
 9   comply with both Fed. R. Civ. P. 15(a)(2) and LRCiv 15(a).
10   II.    Motion to Extend Written Discovery Deadlines.
11          On January 2, 2020, Plaintiff filed a Motion for Extension of the Scheduling Order
12   Deadlines. (Doc. 26.) Therein, Plaintiff seeks an extension of the discovery deadlines in
13   this case. (Id.) Under Federal Rule of Civil Procedure 16(b)(4), a scheduling order “may
14   be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).
15   In its July 10, 2019 scheduling order, the Court set a written discovery deadline of
16   December 9, 2019, a discovery motion deadline of January 6, 2020, and a dispositive
17   motion deadline of March 6, 2020. (Doc. 17.)
18          Plaintiff’s Motion is not a model of clarity, but Plaintiff appears to assert that the
19   Court should grant his Motion because he was deprived of his legal resources for a
20   considerable time during the discovery period. Specifically, Plaintiff asserts that, on
21   November 7, 2019, the Arizona Department of Corrections (ADOC) transferred Plaintiff
22   to a new detention facility, but ADOC did not return Plaintiff’s legal papers to his custody
23   until December 4, 2019, five days before the Court’s December 9 deadline to obtain written
24   discovery. (Doc. 26 at 2-3.) The Court construes Plaintiff’s filings liberally, Thompson v.
25   Davis, 295 F.3d 890, 895 (9th Cir. 2002), and finds that Plaintiff has demonstrated good
26   cause to extend the written discovery deadlines. Accordingly, the Court will grant
27   Plaintiff’s Motion to Extend the Discovery Deadlines.
28   III.   Motion to File an Amended Complaint.


                                                 -2-
 1          On January 24, 2020, Plaintiff filed a Motion to Amend his Original Complaint.
 2   (Doc. 28.) Because the deadline for amending as a matter of course has passed, Plaintiff
 3   may amend “only with the opposing party’s written consent or the court’s leave.” Fed. R.
 4   Civ. P. 15(a)(2). Generally, leave to amend is given freely “when justice so requires.” Id.
 5   “Rule 15’s policy of favoring amendments to pleadings should be applied with extreme
 6   liberality.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (internal
 7   quotation marks and citations omitted; alterations incorporated). A motion for leave to
 8   amend may be denied, however, if the court finds “undue delay, bad faith or dilatory motive
 9   on the part of the movant, repeated failure to cure deficiencies by amendments previously
10   allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,
11   [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).
12          Plaintiff’s deadline to join parties or seek leave to amend his complaint expired on
13   October 8, 2019. (Doc. 17 at 1.) Thus, Plaintiff’s January 24, 2020 Motion to Amend is
14   untimely. (Doc. 28.) When, as here, a party seeks leave to amend a complaint after a pretrial
15   scheduling order has been entered pursuant to Federal Rule of Civil Procedure 16(b)(1),
16   and after the designated deadline for amending pleadings has passed, the party must first
17   make a showing of “good cause” under Rule 16(b)(4). Johnson v. Mammoth Recreation,
18   Inc., 975 F.2d 604, 608 (9th Cir. 1992) (“A party seeking to amend a pleading after the
19   date specified in the scheduling order must first show good cause for amendment under
20   Rule 16, then if good cause be shown, the party must demonstrate that amendment was
21   proper under Rule 15.”) (citation and internal quotation marks omitted).
22          When seeking leave to amend after the deadline imposed by the scheduling order, a
23   party cannot “appeal to the liberal amendment procedures afforded by Rule 15; his tardy
24   motion [has] to satisfy the more stringent ‘good cause’ showing required under Rule 16.”
25   AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 965, 952 (9th Cir. 2006)
26   (emphasis in original). “Unlike Rule 15(a)’s liberal amendment policy which focuses on
27   the bad faith of the party seeking to impose an amendment and the prejudice to the opposing
28   party, Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party


                                                 -3-
 1   seeking the amendment.” Johnson, 975 F.2d at 609.
 2          Here, the Court finds that good cause exists to consider Plaintiff’s Motion.
 3   Specifically, Plaintiff has shown diligence in his attempt to file an amended complaint. On
 4   October 3, 2019, Plaintiff filed an amended complaint before the deadline to do so expired,
 5   but that filing was stricken by the Court in a January 15, 2020 Order for failing to comply
 6   with LRCiv 15.1. (See Doc. 27 at 2.) On January 24, 2020, less than two weeks later,
 7   Plaintiff properly filed the now pending Motion to Amend his Complaint. Additionally, the
 8   Court finds no evidence of undue delay, bad faith or dilatory motive on behalf of Plaintiff.
 9   Nor is Plaintiff’s proposed Amended Complaint futile. Accordingly, the Court will grant
10   Plaintiff’s Motion for Leave to Amend his Complaint.
11   IV.    Screening of Amended Complaint.
12          The Court is required to screen complaints brought by prisoners seeking relief
13   against a governmental entity or an officer or an employee of a governmental entity. 28
14   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has
15   raised claims that are legally frivolous or malicious, that fail to state a claim upon which
16   relief may be granted, or that seek monetary relief from a defendant who is immune from
17   such relief. 28 U.S.C. § 1915A(b)(1)-(2). A pleading must contain a “short and plain
18   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
19   While Rule 8 does not demand detailed factual allegations, “it demands more than an
20   unadorned, the defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.
21   662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported by
22   mere conclusory statements, do not suffice.” Id.
23          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
24   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
25   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
26   that allows the court to draw the reasonable inference that the defendant is liable for the
27   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
28   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial


                                                    -4-
 1   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
 2   allegations may be consistent with a constitutional claim, a court must assess whether there
 3   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
 4          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
 5   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th
 6   Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
 7   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
 8   U.S. 89, 94 (2007) (per curiam)).
 9          Plaintiff made numerous amendments to Counts One through Five. However, the
10   core allegations against Defendants remain largely the same, and have been summarized
11   in this Court’s Screening Order. (Doc. 9 at 3-9.) To the extent Plaintiff’s modifications are
12   materially distinct from the Original Complaint, they will be discussed here.
13          A.     Count One.
14          In Count One, Plaintiff alleges that Defendants Davis and Tyler violated his Eighth
15   Amendment right to be free from cruel and unusual punishment by physically assaulting
16   him after verbally confronting Plaintiff over Plaintiff’s beard. (Doc. 28 at 26.) Specifically,
17   Plaintiff alleges that Defendant Davis tossed in the air Plaintiff’s documentation permitting
18   him to maintain a longer-than-standard beard length for religious reasons. (Id. at 27.)
19   Plaintiff then asserts that Defendant Davis threatened to hold him down and shave his beard
20   off if he did not apologize for statements allegedly made to Defendant Tyler. (Id.) Finally,
21   Plaintiff alleges that, after being handcuffed, Defendant Davis slammed Plaintiff into a bar
22   on a fence and, after he fell to the ground, pulled him off the ground by his handcuffs. (Id.
23   at 27-28.) As a result of the altercation, Plaintiff was forced to cut his beard to receive
24   stitches and suffered lacerations and other injuries. (Id at 28.) Plaintiff maintains that he
25   filed a grievance in response to this incident and an alleged false report filed by Defendant
26   Davis. (Id. at 8.) Plaintiff also alleges the force applied against him was excessive, and in
27   retaliation for being a “Black Male Muslim in America.” (Id.)
28          B.     Count Two.


                                                  -5-
 1            In Count Two, Plaintiff alleges that Defendants Davis and Tyler violated his rights
 2   under the Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42
 3   U.S.C. §§2000cc et. seq., by physically assaulting him (doc. 28 at 29-30) and
 4   “drafting/submitting a disciplinary infraction” regarding the incident described in Count
 5   One. (Id.) Plaintiff argues his reputation was defamed and caused other prison officials “to
 6   become afraid to deal with Mr. Jones.” (Id. at 9-10.)
 7            C.    Count Three.
 8            In Count Three, Plaintiff alleges that Defendant Tyler violated his Eighth
 9   Amendment right to be free from cruel and unusual punishment by assisting Defendant
10   Davis in covering up his assault of Plaintiff as described in Count One. (Id. at 31.)
11   Specifically, Plaintiff alleges Defendant Tyler threatened Plaintiff with a disciplinary
12   infraction related to the loss of his original identification card. (Id.) Plaintiff also suggests
13   that he believes Defendant Tyler was “attempting to set him up” when Defendant Tyler
14   asked Plaintiff if he wished to accompany her while she made copies of his paperwork. (Id.
15   at 32)
16            D.    Count Four.
17            In Count Four, Plaintiff alleges that his Eighth Amendment right to be free from
18   cruel and unusual punishment was violated by Defendant Tyler by aiding and abetting the
19   cover up of the assault described in Count One. (Id. at 34.) Defendant Tyler was present
20   during Plaintiff’s interaction with Defendant Davis as described in Count One. (Id..) He
21   further asserts that she failed to intervene to stop Defendant Davis’ alleged conduct, and
22   that she “followed Defendant Davis’ instructions by activating the Incident Command
23   System (ICS) and asserted that Mr. Jones had ‘jumped at’ Defendant Davis.” (Id.)
24            E.    Count Five.
25            In Count Five, Plaintiff alleges that Defendant violated his right to due process
26   under the Fourteenth Amendment by submitting a false disciplinary infraction regarding
27   the altercation described in Count One. (Id. at 35.) Plaintiff also alleges that he confronted
28   Defendant Tyler regarding the alleged derogatory statements he made calling her “satan”


                                                   -6-
 1   and “harlot” which, according to Plaintiff, subsequently formed the basis for Defendant
 2   Davis’ assault described in Count One. (Id..) Plaintiff states that Defendant Tyler’s false
 3   reporting of Plaintiff’s statements was the “proximate cause” of Defendant Davis’ assault.
 4   (Id.) Plaintiff also alleges that, after this conversation occurred, Plaintiff was re-classified
 5   as a close-custody prisoner instead of a medium-custody prisoner. (Id.)
 6          F.     Counts Six and Seven.
 7          Counts Six and Seven of Plaintiff’s proposed Amended Complaint are virtually
 8   identical to Counts Six and Seven of Plaintiff’s Complaint. (Compare Doc. 28 at 37-42
 9   with Doc. 10 at 16-21.) Accordingly, the Court will adopt its analysis from its prior
10   Screening Order with respect to these Counts. (Doc. 9 at 10-11.)
11   V.     Discussion of Plaintiff’s Claims.
12          Although the facts and allegations contained in pro se pleadings are liberally
13   construed, Haines v. Kerner, 404 U.S. 519, 520-21 (1972), conclusory and vague
14   allegations will not support a cause of action. Ivey v. Bd. Of Regents of the Univ. of Alaska,
15   673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a civil rights complaint
16   may not supply essential elements of the claim that were not initially pled.
17          A.     Individual vs. Official Capacity.
18          Plaintiff submits no new facts in his Amended Complaint to suggest that the
19   constitutional deprivations he alleges were the result of Arizona Department of
20   Corrections’ policy, custom, or practice as required by Monell v. Dep’t of Soc. Servs. of
21   New York, 436 U.S. 658, 694 (1978). Accordingly, the Court adopts its prior reasoning in
22   Section V of the scheduling order and dismisses Plaintiff’s official capacity claims.
23   Plaintiff’s causes of action will only be discussed as they pertain to each defendant’s
24   individual capacity.
25          B.     Causes of Action.
26          In his proposed Amended Complaint, Plaintiff alleges three separate causes of
27   action: excessive force in violation of the Eighth Amendment, violation of RLUIPA by
28   Defendants’ alleged hostility toward Plaintiff maintaining his beard in keeping with


                                                  -7-
 1   religious practices, and unlawful retaliation in violation of the First Amendment for
 2   subjecting Plaintiff to disciplinary action for filing grievances regarding treatment by
 3   corrections staff.1 As Counts One through Seven feature numerous overlapping facts and
 4   circular references, the Court will discuss Plaintiff’s allegations by subject-matter rather
 5   than by Counts.
 6                 1.      Eighth Amendment Claim.
 7          Plaintiff has pleaded facts sufficient to state a claim against Defendant Davis for a
 8   violation of Plaintiff’s Eighth Amendment rights.2 To plead a claim for use of excessive
 9   force in violation of the Eighth Amendment, a plaintiff must show that the force applied
10   was an “unnecessary and wanton infliction of pain,” and that the use of force was “without
11   penological justification.” Hope v. Pelzer, 536 U.S. 730, 737 (2002). Plaintiff alleges that,
12   while handcuffed, he was “abruptly slammed into a bar on a fence, resulting in a laceration
13   to Mr. Jones chin.” (Doc. 28 at 28.) Plaintiff further alleges that, at the time the altercation
14   occurred, Plaintiff was compliant and did not resist being handcuffed or walked by
15   Defendant Davis through the intake door. (Id. at 27-28). Taking Plaintiff’s factual
16   allegations as true, Plaintiff has successfully pleaded facts that demonstrate the infliction
17   of pain was unnecessary and without penological justification. Accordingly, Defendant
18   Davis will be required to answer Count One.
19          Plaintiff has not pleaded facts sufficient to state a claim against Defendant Tyler.
20   Plaintiff states that Defendant Tyler failed to intervene to stop Defendant Davis from
21   slamming Davis into the fence bar, in deliberate indifference towards Plaintiff. (Id. at 36.)
22   But these facts do not show Defendant Tyler took part in inflicting pain on Plaintiff, and
23   as Plaintiff repeatedly states throughout his Amended Complaint, he obtained necessary
24   1
       Plaintiff states in his Motion to File an Amended Complaint that the Supreme Court’s
     decision in Heck v. Humphrey, 512 U.S. 477 (1994) should not bar his claims, because he
25   is ineligible for early release under Arizona law, and therefore his civil rights claims, if
     successful, will not impact the length of his confinement. The Court agrees. Because
26   Plaintiff ineligible for parole, his claims do not fall within “the heart of habeas corpus” and
     are therefore not barred by Heck. See Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir. 2003).
27
     2
       Plaintiff styles his allegation in Count Five as a violation of the Fourteenth Amendment,
28   but as it asserts Defendant Tyler submitted a false disciplinary infraction describing the
     altercation in Count One, it is better construed as a claim under the Eighth Amendment.

                                                  -8-
 1   medical treatment for his injuries. Thus, Plaintiff has not pleaded facts sufficient to state a
 2   claim against Defendant Tyler for a violation of the Eighth Amendment.
 3                 2.     RLUIPA Claim.
 4          Plaintiff has failed to plead facts sufficient to state a claim for a violation of
 5   RLUIPA. To state a claim under RLUIPA, a plaintiff must show that “(1) he takes part in
 6   a ‘religious exercise,’ and (2) the State’s actions have substantially burdened that exercise.”
 7   Walker v. Beard, 789 F.3d 1125, 1134 (9th Cir. 2015). Plaintiff has established that he
 8   maintains his beard a certain length for religious reasons. (Doc. 28 at 27.) But Plaintiff has
 9   not demonstrated that the State’s actions have burdened his religious exercise.
10          Here, Plaintiff asserts that Defendant Davis threatened to hold Plaintiff down and
11   shave his beard off (doc. 28 at 27), and that Defendant Tyler threatened to charge Plaintiff
12   for a new identification card if he did not shave his beard (id. at 32). But even taking those
13   allegations as true, Plaintiff has not pleaded sufficient facts that establish a RLUIPA claim.
14   See Walker, 789 F.3d at 1134. Plaintiff does not allege that Defendants acted on those
15   threats, or that Plaintiff shaved his beard to avoid punishment. Instead, Plaintiff suggests
16   he was compelled to shave his beard as a result of the medical attention he received for the
17   altercation described in Count One. (Id. at 28.) Accordingly, Plaintiff has failed to state a
18   claim against Defendants for a violation of RLUIPA.
19                 3.     First Amendment Claim.
20          The First Amendment claim outlined in Count Seven was previously permitted by
21   this Court’s scheduling order, and Plaintiff makes no amendment to Count Seven. (Doc. 28
22   at 19.) Accordingly, Plaintiff’s Count Seven will be permitted to proceed.
23                 4.     Disposition.
24          Liberally construed, Plaintiff has stated a claim in Count One for excessive force in
25   violation of the Eighth Amendment against Defendant Davis, and in Count Seven for
26   unlawful retaliation in violation of the First Amendment against Defendant Rydgren.
27   Counts Two through Six will be dismissed for failure to state claim upon which relief may
28


                                                  -9-
 1   be granted.3 Additionally, as Plaintiff has not pleaded facts sufficient to state a claim
 2   against Defendants Tyler or Nord for any cause of action, those Defendants shall be
 3   dismissed from this action.
 4          IT IS ORDERED:
 5          1.     Plaintiff’s Motion for Extension of the Discovery Deadlines (doc. 26) is
 6   granted. The deadlines in this action are amended as follows:
 7                 a.     the deadline for written discovery is extended until March 6, 2020.
 8                 b.     the deadline for discovery motions is extended until April 3, 2020.
 9                 c.     the deadline for dispositive motions is extended until May 29, 2020.
10                 d.     all other deadlines and directions contained in the Court’s prior
11   Scheduling Order (doc. 17) are affirmed.
12          2.     Plaintiff’s Motion for Leave to File an Amended Complaint (doc. 28) is
13   granted.
14          3.     Defendant Davis must answer Count One in his individual capacity.
15                 a.     The Clerk of Court must send Plaintiff this Order, and a copy of the
16   Marshal’s Process Receipt & Return form (USM-285) and Notice of Lawsuit & Request
17   of Waiver of Service of Summons form for Defendant Davis.
18                 b.     Plaintiff must complete4 and return the service packet to the Clerk of
19   Court within 21 days of the date of filing of this Order. The United States Marshal will not
20   provide service of process if Plaintiff fails to comply with this Order.
21                 c.     If Plaintiff does not either obtain a waiver of service of the summons
22   or complete service of the Summons and Complaint on Defendant within 90 days of the
23   filing of the Complaint or within 60 days of the filing of this Order, whichever is later, the
24   action may be dismissed. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
25   3
       The Court notes that there may be facts contained in Counts Two through Six that are
     relevant to the surviving causes of action, but these Counts do not themselves state a claim
26   cognizable by this Court.
27   4
      If Defendant is an officer or employee of the Arizona Department of Corrections, Plaintiff
     must list the address of the specific institution where he works. Service cannot be effected
28   on an officer or employee at the Central Office of the Arizona Department of Corrections
     unless the officer or employee works there.

                                                 - 10 -
 1                    d.    The United States Marshal must retain the Summons, a copy of the
 2   Complaint, and a copy of this Order for future use.
 3                    e.    The United States Marshal must notify Defendant Davis of the
 4   commencement of this action and request waiver of service of the summons pursuant to
 5   Rule 4(d) of the Federal Rules of Civil Procedure. The notice to Defendant must include a
 6   copy of this Order. The Marshal must immediately file signed waivers of service of the
 7   summons. If a waiver of service of summons is returned as undeliverable or is not returned
 8   by Defendant within 30 days from the date the request for waiver was sent by the Marshal,
 9   the Marshal must
10                          i.     personally serve copies of the Summons, Complaint, and this
11   Order upon Defendant Davis pursuant to Fed. R. Civ. P. 4(e)(2); and
12                          ii.    within 10 days after personal service is effected, file the return
13   of service for Defendant, along with evidence of the attempt to secure a waiver of service
14   of the summons and of the costs subsequently incurred in effecting service upon Defendant.
15   The costs of service must be enumerated on the return of service form (USM-285) and
16   must include the costs incurred by the Marshal for photocopying additional copies of the
17   Summons, Complaint, or this Order and for preparing new process receipt and return forms
18   (USM-285), if required. Costs of service will be taxed against the personally served
19   Defendant pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless
20   otherwise ordered by the Court.
21                    f.    If Defendant agrees to waive service of the Summons and
22   Complaint, he must return the signed waiver forms to the United States Marshal, not
23   the Plaintiff.
24                    g.    Defendant Davis must answer Count One of the Complaint or
25   otherwise respond by appropriate motion within the time provided by the applicable
26   provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
27          4.        Defendant Rydgren must answer Count Seven in her individual capacity.
28


                                                  - 11 -
 1         5.     Counts Two through Six of the Amended Complaint and Defendants Tyler,
 2   and Nord are dismissed without prejudice.
 3         Dated this 24th day of February, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 12 -
